Citation Nr: 0216685	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  99-16 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

Entitlement to restoration of a 100 percent rating for a 
seizure disorder from November 1, 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The veteran had active military service from May 1977 to 
September 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the Wichita, 
Kansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which reduced the veteran's 100 percent rating 
for a seizure disorder to 20 percent, effective November 1, 
1998.  

In an April 2001 rating decision, the RO granted a 40 percent 
rating for the veteran's seizure disorder, effective October 
19, 1999.  In a July 2002 rating decision, the RO granted a 
60 percent rating for a seizure disorder, effective May 14, 
2001.  In effect, the RO has assigned staged ratings for the 
veteran's service-connected seizure disorder from the time of 
the rating reduction until the present.  However, in light of 
the decision herein, separate increased rating claims based 
on these time periods are moot.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  The RO did not consider the provisions of 38 C.F.R. 
§§ 3.343, 3.344 at the time of the August 1998 rating 
decision which reduced the veteran's 100 percent rating to 20 
percent; and the rating is void ab initio.  


CONCLUSION OF LAW

The criteria for restoration of a 100 percent rating for a 
seizure disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.343(a), 3.344(a), 
(b), (c) (2002).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)].  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, in 
light of the decision herein granting the full benefit 
sought, specific findings related to whether the duty to 
inform and the duty to assist have been met are unnecessary, 
and further delay would only delay the appellate process.  
There has been no prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

II.  Restoration of the 100 Percent Rating for a Seizure 
Disorder

In the rating decisions, statement of the case, and 
supplemental statements of the case, the RO framed the issue 
as involving the evaluation of the veteran's seizure 
disorder, rather than whether a reduction was warranted.  The 
United States Court of Appeals for Veterans Claims (Court) 
has consistently held that it is erroneous for VA to 
characterize a claim contesting a reduction in a rating in 
that manner.  Snyder v. Gober, 14 Vet. App. 154 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  That alone, 
however, is not dispositive and the Board must look beyond 
the characterization of the issue to determine whether the 
decision considered the relevant evidence as well as the 
pertinent laws and regulations governing reductions.  Johnson 
v. West, 11 Vet. App. 240, 241-242 (1998).  

When reducing a veteran's disability evaluation, the RO must 
comply with the procedural requirements set forth in 
38 C.F.R. § 3.105(e).  Section 3.105(e) specifically provides 
that where reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance is to be prepared setting forth 
all material facts and reasons.  The RO must then advise the 
veteran of the proposed rating and give the veteran 60 days 
to present additional evidence showing that compensation 
should be continued at the present evaluation level.  Unless 
otherwise provided in paragraph (i), if additional evidence 
is not received within the 60 day period, the RO is to take 
final action and the award is to be reduced or discontinued 
effective the last day of the month in a 60-day period from 
the date of notice to the beneficiary of the final rating 
action expires.  38 C.F.R. § 3.105(e) (2002).  

Additionally, the advance written notice concerning the 
proposed reduction must inform the beneficiary that he has a 
right to a predetermination hearing provided that a request 
for such a hearing is received by VA within 30 days from the 
date of the notice.  38 C.F.R. § 3.105(i) (2001).  These 
procedures must be followed by VA before it issues any final 
rating action reducing the rating.  Brown v. Brown, 5 Vet. 
App. 413, 418 (1993).  

In the present case, by rating decision dated in February 
1998, the RO proposed to reduce the veteran's rating for a 
seizure disorder from 100 percent to 20 percent.  This rating 
decision was mailed to the veteran under a cover letter dated 
February 27, 1998, which explained his right for a hearing.  
The veteran responded in a letter that was received by the RO 
on April 6, 1998, that he believed the 100 percent rating 
should continue and he submitted additional evidence.  He 
also provided the RO with the names and addresses of his 
treating physicians.  The RO requested treatment records from 
the identified physicians and associated those received 
with the claims file.  After review of the veteran's 
statement and the additional evidence of record, the RO took 
final rating action in August 1998.  At that time, the RO 
reduced the veteran's disability rating to 20 percent, 
effective November 1, 1998.  Consequently, the record 
establishes that the RO complied with all procedural 
requirements set forth in 38 C.F.R. § 3.105(e) and (i).  

Under 38 C.F.R. § 3.343(a), total disability ratings when 
warranted by the severity of the condition and not granted 
purely because of hospital, surgical or home treatment, or 
individual unemployability will not be reduced, in the 
absence of clear error, without examination showing material 
improvement in physical or mental condition.  Examination 
reports showing material improvement must be evaluated in 
conjunction with all the facts of record, and consideration 
must be given particularly to whether the veteran attained 
improvement under the ordinary conditions of life, i.e., 
while working or actively seeking work or whether the 
symptoms had been brought under control by prolonged rest, or 
generally, by following a regimen which precludes work, and, 
if the latter, reduction from total disability ratings will 
not be considered pending reexamination after a period of 
employment (3 to 6 months).  38 C.F.R. § 3.343(a) (2002).  

Reexaminations disclosing improvement of a condition warrant 
a reduction in the evaluation assigned the condition.  
38 C.F.R. § 3.344(c) (2002).  However, provisions (a) and (b) 
of 38 C.F.R. § 3.344 must be applied in reduction cases 
involving an evaluation that continued at the same level for 
five years or more.  In this case, the veteran's 100 percent 
rating for a seizure disorder remained in effect for five 
years (from September 18, 1993 to October 31, 1998).  See 
Brown v. Brown 5 Vet. App. 413 (1993) (the duration of the 
rating is measured from the effective date assigned until the 
effective date of the actual reduction).  Hence, sections 
(a) and (b) are applicable here.  The Court has held that the 
failure to consider and apply the provisions of 38 C.F.R. 
§§ 3.343(a) and 3.344(a), if applicable, renders a rating 
decision void ab initio, as not in accordance with the law.  
Dofflemyer v. Derwinski, 2 Vet. App. 277, 282 (1992).  

Rating agencies will handle cases affected by change of 
medical findings so as to produce the greatest degree of 
stability of disability evaluations.  It is essential that 
the entire record of examinations and medical-industrial 
history be reviewed to ascertain whether the recent 
examination is full and complete.  Examinations less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis of reduction.  Ratings 
on account of diseases subject to temporary or episodic 
improvement, including epilepsy, will not be reduced on any 
one examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Ratings on 
account of diseases which become comparatively symptom free 
after prolonged rest will not be reduced on examinations 
reflecting the results of bed rest.  Moreover, though 
material improvement in the physical condition is clearly 
reflected, the rating agency should consider whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a) (2002).  

If doubt remains in a case which involves a change in 
diagnosis, after according due consideration to all the 
evidence developed by the several items discussed in 
38 C.F.R. § 3.344(a), the rating agency will continue the 
rating in effect.  38 C.F.R. § 3.344(b) (2002).  

A review of the August 1998 rating decision reveals that the 
RO did not mention that the veteran's 100 percent rating for 
his seizure disorder would essentially have been in effect 
for five years at the time that the reduction became 
effective.  Additionally, neither the April 1999 statement of 
the case, nor any of the subsequent supplemental statements 
of the case, provided the veteran with notice of 38 C.F.R. 
§§ 3.343, 3.344.  At the time of the initial rating decision 
which granted service connection for a seizure disorder, it 
was noted that the veteran was unemployed.  He had been 
discharged from the military due to a medical disability, his 
seizure disorder.  He was unable to drive.  Upon VA 
examination in July 1997, it was reported that the veteran 
worked at a recreation center for three hours per day.  The 
RO did not discuss whether this level of employment (after 16 
years of successful, full-time, active military service) 
constituted improvement under the ordinary conditions of 
life, i.e., while working or actively seeking work.  There 
was no discussion as to whether the veteran's improvement 
upon examination in July 1997 reflected sustained improvement 
such that it was reasonably certain that the improvement 
would be maintained under the ordinary conditions of life, or 
whether the improvement was temporary.  Finally, the RO did 
not explain why the veteran's credibility in reporting his 
seizures was questioned when his previous reports were 
accepted as credible and the July 1997 examiner noted that he 
was a fair historian.  This in effect relieved VA of the 
burden to establish, by a preponderance of the evidence, that 
the disability in fact had improved and instead placed the 
burden on the veteran to prove that he continued to have 
seizures that were witnessed and confirmable, despite the 
fact that he stated that he was no longer living with his 
spouse.  See Kitchens v. Brown, 7 Vet. App. 320, 324-25 
(1995) (VA impermissibly reduced the rating for a veteran's 
service-connected disability without observing the applicable 
laws and regulation (specifically, 38 C.F.R. § 3.344), and, 
in so doing, erroneously relieved VA of the burden to 
establish, by a preponderance of the evidence, that the 
disability in fact had improved).

As such, the Board finds that the RO failed to adequately 
consider 38 C.F.R. §§ 3.343, 3.344, at the time it made its 
decision to reduce the veteran's 100 percent rating for a 
seizure disorder.  This failure cannot be cured by subsequent 
examination or action by VA; rather, the August 1998 rating 
decision is void ab initio.  See Dofflemyer, supra.  
Accordingly, restoration of a 100 percent rating for a 
seizure disorder from November 1, 1998, is warranted.  



ORDER

Restoration of the 100 percent rating for a seizure disorder 
is granted, effective from November 1, 1998, subject to the 
statutory and regulatory provisions governing the payment of 
monetary benefits.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

